DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Specification discloses “a first flange portion 204 and a second flange portion 202” (¶ [0040]), “the second portion 204 extending perpendicularly in the vertical direction from the first horizontal” (¶ [0040]), “the horizontal first portion 202 …   the vertical second portion 204” (¶ [0045]), “the first 202 and second 204 flange portions” (¶ [0048]), “the first flange portion 202 to the second flange portion 204” (¶ [0052]). The notions of first and second, vertical and horizontal, and 202 and 204 in FIGURE 2 are presented inconsistently. 
Appropriate correction is required.

Claim Objections
Claims 1, 12-14, and 16 are objected to because of the following informalities:  
Claim 1 recites the limitation “a plurality of lamina” in line 4 and lines 6-7, respectively. The singular word of “lamina” should be the plural word of “laminae” or “laminas.”
Claim 1 recites the limitation “the second flange portion” in lines 9-10, and it is suggested to correct the limitation to “the second vertically extending flange portion.”
Claim 1 recites the limitation “second vertically extending flange portion” in line 15, and it is suggested to correct the limitation to “the second vertically extending flange portion.”
Claim 1 recites the limitation “second vertically extending flange portions” in line 17, and it is suggested to correct the limitation to “the second vertically extending flange portion[[s]].”
Claim 12 recites the limitation “the base portion the blade mold” in line 1, and it is suggested to correct the limitation to “the base portion of the blade mold”.
Claim 12 recites the limitation “second vertically extending flange portions” in lines 2-3, and it is suggested to correct the limitation to “the second vertically extending flange portion[[s]].”
Claim 13 recites the limitation “the second vertically extending flange portions” in lines 1-2, and it is suggested to correct the limitation to “the second vertically extending flange portion[[s]].”
Claim 14 recites the limitation “A method of forming a portion of a wind turbine blade within a blade mold comprising” in lines 1-2, and it is suggested to correct the limitation to “A method of forming a portion of a wind turbine blade within a blade mold, the method comprising.”
Claim 14 recites the limitation “a plurality of lamina” in line 4 and lines 6-7, respectively. The singular word of “lamina” should be the plural word of “laminae” or “laminas.”
Claim 14 recites the limitation “the second flange portion” in lines 9-10, and it is suggested to correct the limitation to “the second vertically extending flange portion.”
Claim 14 recites the limitation “second vertically extending flange portion” in lines 13-14, and it is suggested to correct the limitation to “the second vertically extending flange portion.”
Claim 14 recites the limitation “the first horizontally extending flange and second vertically extending flange portions” in lines 15-16, and it is suggested to correct the limitation to “the first horizontally extending flange portion and the second vertically extending flange portion[[s]].”
Claim 16 recites the limitation “the second vertically extending flange portions” in lines 1-2, and it is suggested to correct the limitation to “the second vertically extending flange portion[[s]].”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-13 recite the preamble “The mold of claim 1” which is different from the preamble of independent claim 1 – i.e., “a method.”  The preamble “The mold of claim 1” renders the claims indefinite because it is unclear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps (see MPEP § 2173.05(p) (II)). For the purpose of examination, the underlying preamble would be interpreted as “the method of claim 1.”
Claims 19-20 recite the preamble “The mold of claim 14” which is different from the preamble of independent claim 14 – i.e., “a method.”  The preamble “The mold of claim 1” renders the claims indefinite because it is unclear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps (see MPEP § 2173.05(p) (II)). For the purpose of examination, the underlying preamble would be interpreted as “the method of claim 14.”
 Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saeger et al. (US 20140127345 A1, hereinafter Saeger).
Regarding claim 1, Saeger teaches a method of forming a portion of a wind turbine blade within a blade mold (building mold 1) (¶ [0002], ¶ [0003], ¶ [0006]: the building molds are, for example, used in the area of wind power blade construction; FIGURE 4A) comprising:
providing a removable mold (isolatable molded part 50) having a first laterally extending flange portion (a horizontal portion of an isolatable molded part 50; ¶ [0055], FIGURE 4A), the first laterally extending portion including a plurality of lamina and having a generally planar shape (including planar metal structure 40 and material laminated with 40 therebetween collectively within the isolated molded part 50; ¶ [0055], FIGURE 4A);
providing a second vertically extending flange portion (a vertical portion of an isolatable molded part 50; ¶ [0055], FIGURE 4A) including a plurality of lamina (including planar metal structure 40 and material laminated with 40 therebetween collectively within the isolated molded part; ¶ [0055], FIGURE 4A), the second vertically extending flange portion having a generally planar shape and connected to the first laterally extending flange portion (FIGURE 4A);
wherein a thermal conductor (planar metal structure 40) is disposed within at least a portion of the second flange portion (¶ [0055]; FIGURE 4A);
positioning the removable mold 50 above a base portion (as shown in FIGURE 4) of the blade mold (building mold 1), the base portion of the blade mold having a heating element (heating device 30) disposed therein (¶ [0055]-¶ [0056]; FIGURE 4A);
activating the heating element 30 in the base portion of the blade mold 1 (¶ [0056]);
transferring heat from the heating element through the first laterally extending flange portion and second vertically extending flange portion (¶ [0056]); and
placing a composite material in contact with at least one of the base portion (a section of the first surface section 10) of the blade mold and second vertically extending flange portions (¶ [0056]); and
removing the removable mold from the blade mold (¶ [0055]: isolatable molded part 50).
Regarding claim 4, Saeger teaches that thermal conductor 40 extends from the first laterally extending flange portion to the second vertically extending flange portion (¶ [0055]; FIGURE 4A).
Regarding claim 5, Saeger teaches that the second vertically extending flange portion extends perpendicularly from the first laterally extending flange portion (¶ [0055]; FIGURE 4A).
Regarding claim 7, Saeger teaches that the second vertically extending flange portion is disposed perpendicularly to the first laterally extending flange portion (¶ [0055]; FIGURE 4A).
Regarding claim 8, Saeger teaches that the first laterally extending flange portion and the second vertically extending flange portion are integrally connected (¶ [0055]; FIGURE 4A).
Regarding claim 9, Saeger teaches that the thermal conductor 40 is disposed within at least a portion of the first laterally extending flange portion (¶ [0055]; FIGURE 4A).
Regarding claim 10, Saeger teaches that the thermal conductor includes at least one copper wire (¶ [0015]: at least one planar metal structure encompasses a metal mesh and/or metal nonwoven, in particular, a copper mesh and/or a copper nonwoven; ¶ [0053]: metal mesh with a number of metal wires 45 spaced apart at uniform distances from each other in the width expansion and the length expansion; FIGURE 3B).
Regarding claim 13, Saeger teaches that the first laterally extending flange portion or the second vertically extending flange portions are moveable relative to the base portion (¶ [0055], FIGURE 4A). Of note, when the two isolatable molded parts 50 are placed on the building mold 1, it is intrinsic that the molded part 50 having the first laterally extending flange portion and the second vertically extending flange portion is moveable to the base portion of the building mold 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sager as applied in view of Olsen et al. (US 20060034971 A1, hereinafter Olsen).
Regarding claims 2 and 12, Saeger teaches all the claimed limitations including the base portion of blade mold at least partially contact laterally extending flange portion (FIGURE 4) but does not explicitly teach that (A) the method comprises moving the base portion (claim 2) and (B) the base portion of the blade mold is moveable relative to at least one of the first laterally extending flange portion and the second vertically extending flange portion (claim 12).
	Olsen teaches a mold assembly including a first mold part and a second mold part for molding a substantially elongated, closed profile member, such as a wind turbine blade of fiber-reinforced polymer, and the mold assembly further includes displacement means for displacing the guide rods for moving the two mold parts between the partially closed and completely closed positions (abstract). Drive means 12 are provided at a lower end of the protractile guide rods by means of which the guide rods 8 may be protracted and retracted (¶ [0027]; FIGURE 1).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the building mold of Sager with the mold displacement means as taught by Olsen to yield known results or a reasonable expectation of successful results of adjusting a position of the building mold relative to the flange (removable mold) accurately to a desired position with minimized involvement of manpower. 
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saeger.
Regarding claim 3, Saeger teaches that the method comprises heating the thermal conductor to provide a uniform temperature along the second vertically extending flange portion (¶ [0023],¶ [0053]; ¶ [0054]: more uniform distribution of heat is achieved by introducing thermal energy to a limited area of planar metal structures 40; ¶ [0056]). Of note, even though Saeger is silent for explicitly disclosing that heating of the thermal conductor 40 provides a uniform temperature along the molded parts 50, it is obvious to one of ordinary skill in the art that a uniform temperature along the metal structure 40 of the molded parts 50 is achieved when the heat is transferred through the metal structure therein.
Regarding claim 11, Saeger teaches that at least one planar metal structure be laminated into the building mold, in particular, laminated over the entire surface (¶ [0019], claim 20). Although Saeger does not explicitly teach that the planar metal structure 40 (i.e. the thermal conductor) extends along the entire length of the second flange portion (i.e., the vertical portion of the molded part 50), it would be obvious to one of the ordinary skill in the art to provide the planar metal structure 40 extending along the length of the vertical portion of the molded part 50 such that the heat from the heating element uniformly transfers across the length of the vertical portion. 
Claims 14, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saeger in view of Koerwien (US 20100140448 A1).
Regarding claim 14, Saeger teaches a method of forming a portion of a wind turbine blade within a blade mold (building mold 1) (¶ [0002], ¶ [0003], ¶ [0006]: the building molds are, for example, used in the area of wind power blade construction; FIGURE 4A) comprising:
providing a removable mold (isolatable molded part 50) having a first laterally extending flange portion (a horizontal portion of an isolatable molded part 50; ¶ [0055], FIGURE 4A), the first laterally extending portion including a plurality of lamina and having a generally planar shape (including planar metal structure 40 and material laminated with 40 therebetween collectively within the isolated molded part 50; ¶ [0055], FIGURE 4A);
providing a second vertically extending flange portion (a vertical portion of an isolatable molded part 50; ¶ [0055], FIGURE 4A) including a plurality of lamina (including planar metal structure 40 and material laminated with 40 therebetween collectively within the isolated molded part; ¶ [0055], FIGURE 4A), the second vertically extending flange portion having a generally planar shape and connected to the first laterally extending flange portion (FIGURE 4A);
wherein a thermal conductor (planar metal structure 40) is disposed within at least a portion of the second flange portion (¶ [0055]; FIGURE 4A);
positioning the removable mold 50 above a base portion (as shown in FIGURE 4) of the blade mold (building mold 1), 
transferring heat from the heating element through the first laterally extending flange portion and second vertically extending flange portion (¶ [0056]); and
placing a composite material in contact with at least one of the first horizontally extending flange portion (a section of the first surface section 10) and the second vertically extending flange portion (f0056]); and
removing the removable mold from the blade mold (¶ [0055]: isolatable molded part 50).
However, Saeger does not specifically teaches that the method comprises applying a current to the thermal conductor (disposed within at least a portion of the second flange portion). 
Koerwien teaches a mold with integrated heating and a method of fabricating the mold, and the mold includes a support structure having a predefined shape, a heat distribution layer on the support structure, and a heating element network upon the heat distribution layer (abstract), and the invention relates to wind turbine blade molds which are glass-reinforced, thermal-expansion tolerable, electrically heated (¶ [0001]), and provides a robust heating solution without degrading the efficiency or the durability of the mold itself while enabling the desired repeatability and reproducibility of high quality mounded products (¶ [0006]). Koerwien also teaches that the heating element network 16 (which is embedded in the mold 10, i.e., thermal conductor) heats up by resistive heating when provided with electricity from the electric power supply 44 (i.e., by applying current to the thermal conductor) (¶ [0025]; FIGURE 2). 
Both Saeger and Koerwien are related to a mold for forming a wind turbine blade in the same field of endeavor. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify a method of heating the isolatable molded part (i.e., removable mold) having a thermal conductor therein Saeger with direct heating the thermal conductor (i.e., heating element network) by providing electricity from the electric power supply as taught by Koerwien in order to yield known results or a reasonable expectation of successful results of providing a robust heating solution responding in a shorter time (than indirect heating) without degrading the efficiency or the durability of the mold itself while enabling the desired repeatability and reproducibility of high quality molded products (Koerwien: derived from ¶ [0006]). 
Regarding claim 16, Saeger teaches that the first laterally extending flange portion or the second vertically extending flange portions are moveable relative to the base portion (¶ [0055], FIGURE 4A). Of note, when the two isolatable molded parts 50 are placed on the building mold 1, it is intrinsic that the molded part 50 having the first laterally extending flange portion and the second vertically extending flange portion is moveable to the base portion of the building mold 1.
Regarding claim 19, Saeger teaches that the thermal conductor includes at least one copper wire (¶ [0015]: at least one planar metal structure encompasses a metal mesh and/or metal nonwoven, in particular, a copper mesh and/or a copper nonwoven; ¶ [0053]: metal mesh with a number of metal wires 45 spaced apart at uniform distances from each other in the width expansion and the length expansion; FIGURE 3B).
Regarding claim 20, Saeger teaches that at least one planar metal structure be laminated into the building mold, in particular, laminated over the entire surface (¶ [0019], claim 20). Although Saeger does not explicitly teach that the planar metal structure 40 (i.e. the thermal conductor) extends along the entire length of the second flange portion (i.e., the vertical portion of the molded part 50), it would be obvious to one of the ordinary skill in the art to provide the planar metal structure 40 extending along the length of the vertical portion of the molded part 50 such that the heat from the heating element uniformly transfers across the length of the vertical portion. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sager and Koerwien as applied to claim 14, and further in view of Christiansen et al. (US 20110198013 A1, hereinafter Christiansen).
Regarding claim 15, modified Saeger teaches all the claimed limitations but does not specifically teach that the first horizontally extending flange portion includes zones therein that are heated to different temperatures. 
Christiansen teaches a mold 1 for manufacturing a composite part including at least one fiber reinforced matrix in particular a wind turbine blade (abstract). The mold includes laminate layers and at least one heating and/or cooling means (pipes 6 encompassed by electrical wires 7, i.e., the same as heating device 30 of Saeger as shown in FIGURE 4A) disposed in contact or in close proximity to the inner and/or outer laminate layers, and the heating and/or cooling means is provided by transporting heating and/or cooling medium like water for example (abstract, ¶ [0040]-¶ [0041]; FIGUREs 1, 2). Mold 1 is connected to a heating and/or cooling system 11 with an associated control unit 12 for controlling the heating and/or cooling process of the mold 1 by circulating fluid medium of a desired temperature through pipes 6, and the heating and/or cooling system 11 comprises one or more pumps or one or more valves and one or more heating and/or cooling sources like usual heaters or coolers for heating or cooling a circulating fluid to a desired temperature before letting it flow through the pipes (¶ [0046]; FIGURE 2). The control unit 12 is adapted to determine the degree of cure of a molded composite part from the data sent from thermal sensors 8, and all process-relevant data is sent in real-time from diverse sensors distributed within the mold due to the control unit 12, which receives, processes and monitors the input data and generates a control data for controlling the heating and/or cooling system 11 to individually adjust the temperature of the mold or separate parts of it (¶ [0046],¶ [0047]; FIGURE 2).
Both Saeger and Christiansen are related to a mold for forming a wind turbine blade in the same field of endeavor. The building mold of Saeger includes a heating device 30 embedded in the building mold, and the heating device 30 is configured as a heating pipe system for guiding a heating fluid (Saeger: ¶ [0006], ¶ [0043]; FIGURE 4A). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the heating element 30 of modified Saeger to be connected to the heating and/or cooling system 11, the associated control unit 12, and the sensors as taught by Christiansen in order to yield known results or a reasonable expectation of successful results of effectively controlling temperature of a surface of the building mold to a desired temperature along with a concise determination of a curing status of a composite material applied on the building mold without compromising the structural integrity of the mold (Christiansen: derived from ¶ [0009]-¶ [0010], ¶ [0047]-¶ [0048]). Upon the modification, the mold of modified Saeger would be able to individually or in part adjust a temperature on the surface of the building mold along a plurality of heating devices according to a set temperature of a heating device located underneath the surface (Saeger: FIGURE 4A; Christiansen: FIGURE 2), and as a result, the horizontally extending flange portion of the molded part 50 would have zones that are heated to different temperature depending on the set temperature of the adjacent heating device.     
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sager and Koerwien as applied to claim 14, and further in view of Olsen.
Regarding claim 17, modified Saeger teaches all the claimed limitations including the base portion of blade mold at least partially contact laterally extending flange portion (FIGURE 4) but does not explicitly teach that (A) the method comprises moving the base portion.
	Olsen teaches a mold assembly including a first mold part and a second mold part for molding a substantially elongated, closed profile member, such as a wind turbine blade of fiber-reinforced polymer, and the mold assembly further includes displacement means for displacing the guide rods for moving the two mold parts between the partially closed and completely closed positions (abstract). Drive means 12 are provided at a lower end of the protractile guide rods by means of which the guide rods 8 may be protracted and retracted (¶ [0027]; FIGURE 1).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to combine the building mold of Sager with the mold displacement means as taught by Olsen to yield known results or a reasonable expectation of successful results of adjusting a position of the building mold relative to the flange (removable mold) accurately to a desired position with minimized involvement of manpower. 

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6 and 18, Saeger (as applied to claim 1) or modified Saeger (as applied to claim 14) teaches all the claimed limitations but does not specifically teach that the second vertically extending flange portion is disposed at a leading edge of the base portion of the blade mold.
Wen (CN 206718516 U) teaches a method of manufacturing a wind power blade in use of a fast positioning device for a bonding flange dies on the leading edge of the wind power blade to overcome the manufacturing defects in the original hand lay-up process, eliminate the hidden dangers of quality and safety, and realize integrated infusion manufacturing (¶ [0002], ¶ [0010]). The mold includes a removable flange (L-shaped flange 4) having a first laterally extending flange portion (horizontal part 42) and a second vertically extending flange portion (arc surface 41), and the second vertically extending flange portion 941) is disposed at a leading edge of a base portion (suction surface mold 1) (¶ [0022]; FIGURES 1, 2). Wen also teaches that the first laterally extending flange portion (42) includes a magnetic conductive sheet 5, and, by turning on the power of the electromagnet 6, the removable flange (4) is fixed tightly on a leading edge of the base portion (flange of the suction surface mold 1). Although Wen teaches that a removable flange, a base portion of the mold, and the position of the removable flange on the base portion are structurally similar to the ones recited in claim 1, Wen does not specifically teach that the horizontal part (42) embedding a magnetic conductive sheet (6) includes a thermal conductor therein, and Wen is silent to the thermal conductivity of the removable flange (4). 
Therefore, although heating or curing could be in general involved in manufacturing of a wind power blade, it would NOT be obvious to one of ordinary skill in the art to modify the mold of Saeger with an L-shaped flange, having a thermal conductor, on a leading edge of a base portion in view of Wen which teaches an L-shaped flange, having a magnetic conductor, on the position. 
For this reason, (modified) Saeger further in view of Wen does not teach all the claimed limitations as recited in claims 6 and 18. Thus, claims 6 and 18 would be allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guillemot (US 5,158,132 A) teaches a zone-regulated high-temperature electric-heating system for the manufacture of products made from composite materials (abstract). 
Matsen (US 20150020975 A1) teaches a method and apparatus for controlling temperature tools used to cure a composite part layup (¶ [0002]; FIGURE 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744